Taylor, J. (concurring).
The work which Law Brothers did with this long crane arm was not initially foreseeable by defendant, whereby the power wires should have been originally strung higher. There is abundant proof that defendant made an earnest effort to co-operate with Law Brothers to prevent possible injury to their workmen, after the danger was capable of appreciation through the work being done with the crane, and that Law Brothers showed little interest in such co-operation and were not loath to go on immediately with their work, saying they would be careful, but would go on “ notwithstanding the danger.” Thus, without attempting to help bring about any precautionary arrangement, Law Brothers chose to proceed with the dangerous work at, .once, the accompanying risks being well known not.only to the employer but to the decedent, because of a similar “ flash ” occurring before the fatal one, caused by bringing the crane too near to the wires. This course of conduct was insisted on, when (1) the contractor’s work could have been deferred until the wires were raised, or (2) the work could have been carried on in perfect safety while the wires were being raised, by keeping the crane all the time outside the danger zone.
This dangerous situation, created by Law Brothers, so apparent to decedent, and so easily obviated until permanent safety could be provided for, was not one for the result of which — as and when occurring — defendant should be held responsible.
Judgment and order reversed on the law, with costs, and complaint dismissed, with costs.